            Case 3:17-cv-05760-BHS Document 124-1 Filed 11/20/18 Page 1 of 2



 1                                                        HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 8

 9
     HP TUNERS, LLC, a Nevada limited liability )
     company,                                   ) NO. 3:17-cv-05760-BHS
10                                              )
                          Plaintiff,            ) [PROPOSED] ORDER GRANTING
11                                              ) PLAINTIFF’S MOTION FOR SANCTIONS
            vs.                                 )
12                                              )
     KEVIN SYKES-BONNETT, SYKED ECU )
13   TUNING INCORPORATED, a Washington )
     corporation, and JOHN MARTINSON            )
14
                                                )
                          Defendants.           )
15

16          THIS MATTER, having come before the Court on plaintiff’s Motion for Sanctions the
17   Court having considered the Motion and defendants’ Opposition,
18          IT IS HEREBY ORDERED that plaintiff’s Motion is GRANTED.
19          DATED this _____ day of December, 2018.
20

21

22

23
                                               HONORABLE BENJAMIN H. SETTLE
24

25


     ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                             Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     SANCTIONS - 1                                                           211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
            Case 3:17-cv-05760-BHS Document 124-1 Filed 11/20/18 Page 2 of 2



 1   Presented by:
 2   s/ Stephen G. Leatham
     Stephen G. Leatham, WSBA #15572
 3
     HEURLIN, POTTER, JAHN, LEATHAM,
 4
     HOLTMANN & STOKER, P.S.
     211 E. McLoughlin Boulevard, Suite 100
 5   Vancouver, WA 98663
     Telephone: (360) 750-7547
 6   Fax: (360) 750-7548
     E-mail: sgl@hpl-law.com
 7   Attorneys for HP Tuners, LLC

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                    Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
     SANCTIONS - 2                                                  211 E. McLoughlin Boulevard, Suite 100
                                                                                               PO Box 611
                                                                                Vancouver, WA 98666-0611
                                                                                            (360) 750-7547
